               Case 1:19-cv-04799-ALC Document 43 Filed 10/30/20 Page 1 of 3



                                                                Hogan Lovells US LLP
                                                                390 Madison Avenue
                                                                New York, NY 10017
                                                                T +1 212 918 3000
                                                                F +1 212 918 3100
                                                                www.hoganlovells.com




VIA ECF

October 30, 2020

Hon. Andrew L. Carter, Jr.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:        Lovati, et al. v. Petróleos de Venezuela, S.A.
           S.D.N.Y. Docket No. 1:19-cv-04799-DAB

Dear Judge Carter:

        This firm represents defendant Petróleos de Venezuela, S.A. (“PDVSA”) in the above-
referenced action. We write to respectfully request a pre-motion conference in connection with
PDVSA’s contemplated motion, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, for
judgment on the pleadings and dismissal of the Complaint of plaintiffs Sergio Lovati, Rudi Lovati,
Alessandra Sarago Lovati, and Alessandra Lovati (together, “Plaintiffs”) (Dkt. No. 1).

                                                Background

       Plaintiffs commenced this action in May 2019. In their Complaint, Plaintiffs allege that PDVSA
breached its obligation to make contractually-required interest payments on certain notes (the “Notes”)
issued by PDVSA, pursuant to an indenture (the “Indenture”).1 (Dkt. No. 1.) PDVSA appeared by
moving to dismiss Plaintiffs’ claims under Rule 12(b)(6) on the grounds that Plaintiffs’ claims were
barred by the Indenture’s “no action clause,” which bars individual suits for enforcement of the
Indenture, among other grounds. (Dkt. No. 25.)

         On September 30, 2020, this Court denied PDVSA’s motion, finding that the no action clause
in the Indenture did not bar this suit, which seeks enforcement of the Notes. (Dkt. No. 37.) 2 On
October 23, 2020, pursuant to the joint scheduling order approved by this Court (Dkt. No. 40), PDVSA
served and filed its Answer (Dkt. No. 42), which asserted affirmative defenses of lack of standing and
lack of capacity to sue, among other defenses.




1      A copy of the Indenture, which includes a copy of the form note, is attached as Exhibit A to the
Complaint. (Dkt. No. 1-1.)

2       On October 12, 2020, PDVSA requested permission to move to certify the denial of its motion to
dismiss for interlocutory appeal. (Dkt. No. 39.)



\\NY - 708068/000630 - 10234174 v5
               Case 1:19-cv-04799-ALC Document 43 Filed 10/30/20 Page 2 of 3



                                     Motion for Judgment on the Pleadings

         PDVSA respectfully requests permission to move under Rule 12(c), for judgment on the
pleadings, and dismissal of Plaintiffs’ Complaint. Rule 12(c) permits a party to move for judgment on
the pleadings “[a]fter the pleadings are closed – but early enough not to delay trial.” Fed. R. Civ. P.
12(c). “In deciding a motion for judgment on the pleadings under [Rule] 12(c), the Court accepts the
allegations in the complaint as true and draws all reasonable inferences in favor of the non-moving
party.” World Book, Inc. v. Internat’l Bus. Machines Corp., 354 F. Supp. 2d 451, 453 (S.D.N.Y. 2005)
(citation omitted). A complaint should be dismissed under Rule 12(c) if “it appears beyond doubt that
the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”
D’Alession v. N.Y. Stock Exchange, 258 F.3d 93, 99 (2d Cir. 2001).

         PDVSA submits that it is entitled to judgment on the pleadings and dismissal of the Complaint.
As explained below, as alleged “owners” of the Notes, but not the registered “Holders” of the Notes,
Plaintiffs lack standing to bring this suit.

        The right to sue for non-payment of the Notes issued pursuant to the Indenture is reserved to
“Holders.” “‘Holder” means “the Person in whose name a Note is registered on the registrar’s books.”
(Indenture p. 5.) The Indenture provides that the “Depositary”3 – as the sole registered Holder of the
Global Note – is the “absolute owner and Holder” of the Notes issued pursuant to the Indenture “for
all purposes.” (Indenture §§ 2.02, 2.12(b)(3).)

        Persons owning beneficial interests in the Notes – but who are not registered Holders of the
Notes – have no rights under the Notes or Indenture. (Indenture § 2.12(b)(3).) Persons owning
beneficial interests in the Notes “must rely on the procedures of the Depositary . . . to exercise any
rights of a Holder of Notes under this Indenture or such Global Note.” (Indenture § 2.07.) Beneficial
owners cannot take action as “Holders” unless expressly authorized by the Depositary or the
Depositary’s nominee. (Indenture § 2.12(b)(3).)

        Here, Plaintiffs allege that they are each owners of Notes issued pursuant to the Indenture.4
(Compl.¶¶ 11.a., 12.a., 13.a., 14.a.) Their alleged status as owners is insufficient to confer standing
to bring this breach of contract suit. As explained above, persons who are beneficial owners, but not
registered “Holders,” are not entitled to enforce the Notes or Indenture without express authorization
by the Depositary or its nominee. Plaintiffs do not, and cannot, allege that they are registered
“Holders.” Nor do they allege that they received authorization from the Depositary or its nominee to
bring this suit.

        For these reasons, PDVSA is entitled to judgment on the pleadings under Rule 12(c) and
dismissal of the Complaint. See, e.g., Springwell Navigation Corp. v. Sanluis Corporacion, S.A., 46
A.D.3d 377, 849 N.Y.S.2d 34, 34 (N.Y. App. Div. 1st Dep’t 2007) (finding that plaintiff – who was not
registered holder of note – had no right to sue under indenture agreement or note itself); MacKay
Shields LLC v. Sea Containers, Ltd., 300 A.D.2d 165, 166, 751 N.Y.S.2d 485, 486 (N.Y. App. Div. 1st

3        Under the Indenture, Notes were initially issued in the form of a Global Note, registered in the name
of the “Depositary,” The Depository Trust Company, through its nominee, Cede & Co. (Indenture §§ 2.03,
2.12(b)(1), pp. 3-4.) “So long as the Depositary or its nominee is the registered owner of a Global Note,
the Depositary or such nominee, as the case may be, will be considered the sole owner or Holder
represented by the Global Note for all purposes under this Indenture.” (Indenture § 2.07.)

4         Although Plaintiffs purport to bring this suit for enforcement of the Notes, rather than the Indenture,
Plaintiffs do not attach copies of the Notes to the Complaint or explain when and how they became “owners”
of the Notes. See Standing, 4D N.Y. PRAC., COM. LITIG. IN NEW YORK STATE COURTS § 100:53 (5th ed.) (“If
the instrument is not payable to the plaintiff, the plaintiff will have to allege and prove its entitlement to
enforce the instrument or the circumstances under which it acquired the instrument.” (collecting cases)).
                                                       2

\\NY - 708068/000630 - 10234174 v5
               Case 1:19-cv-04799-ALC Document 43 Filed 10/30/20 Page 3 of 3



Dep’t 2002) (“Inasmuch as it is undisputed that plaintiffs are not registered holders, they are without
standing to sue, regardless of whether they are beneficial holders.”); see also Sudarsan v. Seventy
Seven Energy Inc., 17 Civ. 2342 (GBD) (GWG), 2018 WL 1088004, at *4 (S.D.N.Y. Feb. 6, 2018)
(“Nowhere in the Complaint does Plaintiff allege that a warrant is registered under his name in the
Warrant Register. As a result, Plaintiff is exactly the type of third party whom the parties intended to
exclude from enforcing the Warrant Agreement, and who, in turn, lacks standing to sue Defendants.”).

                                             Conclusion

       For the foregoing reasons, PDVSA respectfully requests that the Court schedule a pre-motion
conference in connection with its contemplated motion for judgment on the pleadings.

Respectfully yours,
/s/ Robin L. Muir
Robin L. Muir

Senior Associate
robin.muir@hoganlovells.com
D 212 918 3264




                                                   3

\\NY - 708068/000630 - 10234174 v5
